DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in an interview with Attorney Patricia Murphy (Reg. No. 55,964) on February 25, 2021.


1.    (Currently Amended) A method, comprising:
receiving, by a user equipment comprising a processor and from network equipment, a transmission that comprises an indication of a spreading factor parameter related to a type of multiple access mode for an uplink transmission, wherein the receiving is on a transmission time interval basis, and wherein the type of multiple access mode is switched, on the transmission time interval basis, as a function of change to a channel quality parameter;
and sending, by the user equipment and to the network equipment, the uplink transmission via the type of multiple access mode determined based on the indication of the spreading factor parameter.

2.    (Previously Amended) The method of claim 1, further comprising:
prior to the sending the uplink transmission, determining, by the user equipment, the type of multiple access mode is one of a non-orthogonal multiple access mode and an orthogonal multiple access mode based on the indication,
wherein the type of multiple access mode is the non-orthogonal multiple access mode based on the spreading factor parameter satisfying a defined criterion, and
wherein the type of multiple access mode is the orthogonal multiple access mode based on the spreading factor parameter failing to satisfy the defined criterion.

3.    (Previously Amended) The method of claim 2, wherein the sending comprises sending the uplink transmission via the non-orthogonal multiple access mode based on the spreading factor parameter satisfying the defined criterion.

4.    (Previously Amended) The method of claim 2, wherein the sending comprises sending the uplink transmission via the orthogonal multiple access mode based on the spreading factor parameter failing to satisfy the defined criterion.

5.    (Previously Amended) The method of claim 1, further comprising:
prior to the receiving the indication, sending, by the user equipment and to the network equipment, a channel state information report that comprises information indicative of a path loss of a communication between the user equipment and the network equipment.

6.    (Previously Amended) The method of claim 1, wherein the receiving comprises receiving the transmission via a downlink control channel.

7.    (Previously Amended) The method of claim 1, wherein the receiving comprises receiving the transmission via radio resource control signaling.

8.    (Previously Amended) A system, comprising:
a processor;
and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
determining, on a transmission time interval basis, a type of multiple access mode for use by a user equipment for an uplink transmission based on a determination of a channel quality parameter of a communication link associated with the user equipment;
and facilitating a transmission, to the user equipment on the transmission time interval basis, of an indication of a spreading factor parameter related to the type of multiple access mode for the uplink transmission, wherein the facilitating adjusts the type of multiple access mode for  based on a change to the channel quality parameter.

The system of claim 8, wherein the operations further comprise:
selecting a first value for the spreading factor parameter based on the type of multiple access mode being a non-orthogonal multiple access mode;
and selecting a second value for the spreading factor parameter based on the type of multiple access mode being an orthogonal multiple access mode.

10.    (Original) The system of claim 8, wherein the determination is a first determination, wherein the channel quality parameter is a path loss of the communication link, and wherein the operations further comprise:
selecting the type of multiple access mode as a non-orthogonal multiple access mode based on a second determination that the path loss of the communication link satisfies a defined path loss threshold.

11.    (Original) The system of claim 8, wherein the determination is a first determination, wherein the channel quality parameter is a path loss of the communication link, and wherein the operations further comprise:
selecting the type of multiple access mode as an orthogonal multiple access mode based on a second determination that the path loss of the communication link fails to satisfy a defined path loss threshold.

12.    (Original) The system of claim 8, wherein the determination is a first determination, wherein the channel quality parameter is a signal to interference plus noise ratio of the communication link, and wherein the operations further comprise:
selecting the type of multiple access mode as a non-orthogonal multiple access mode based on a second determination that the signal to interference plus noise ratio of the communication link satisfies a defined signal to interference plus noise ratio threshold.

13.    (Original) The system of claim 8, wherein the determination is a first determination, wherein the channel quality parameter is a signal to interference plus noise ratio of the communication link, and wherein the operations further comprise:
selecting the type of multiple access mode as an orthogonal multiple access mode based a second determination that the signal to interference plus noise ratio of the communication link fails to satisfy a defined signal to interference plus noise ratio threshold.

14.    (Previously Amended) The system of claim 8, wherein the determination is a first determination, wherein the channel quality parameter is associated with a distance between the user equipment and network equipment, and wherein the operations further comprise:
selecting the type of multiple access mode as a non-orthogonal multiple access mode based on a second determination that the distance satisfies a defined distance criterion.

15.    (Previously Amended) The system of claim 8, wherein the determination is a first determination, wherein the channel quality parameter is associated with a distance between the user equipment and network equipment, and wherein the operations further comprise:
selecting the type of multiple access mode as an orthogonal multiple access mode based on a second determination that the distance fails to satisfy a defined distance criterion.

16.    (Previously Amended) The system of claim 8, wherein the facilitating comprises sending the transmission via a downlink control channel.

17.    (Previously Amended) The system of claim 8, wherein the facilitating comprises sending the transmission via a radio resource control signaling.

18.    (Previously Amended) A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
selecting, on a transmission time interval basis, a type of multiple access mode for use by a user equipment for an uplink transmission based on a determination, on the transmission time interval basis, of a channel quality parameter of a communication link associated with the user equipment;
and sending, to the user equipment, an indication that comprises a spreading factor parameter related to the type of multiple access mode for the uplink transmission, wherein the type of multiple access mode is switched on the transmission time interval basis as a function of change to the channel quality parameter.

The non-transitory machine-readable medium of claim 18, wherein the operations further comprise:
determining a first value for the spreading factor parameter based on the type of multiple access mode being a non-orthogonal multiple access mode;
and determining a second value for the spreading factor parameter based on the type of multiple access mode being an orthogonal multiple access mode.

20.    (Previously Amended) The non-transitory machine-readable medium of claim 18, wherein the operations further comprise:
determining the type of multiple access mode is one of a non-orthogonal multiple access mode and an orthogonal multiple access mode based on the channel quality parameter,
wherein the type of multiple access mode is the non-orthogonal multiple access mode based on the channel quality parameter failing to satisfy a defined criterion, and
wherein the type of multiple access mode is the orthogonal multiple access mode based on the channel quality parameter satisfying the defined criterion.

Terminal Disclaimer
3.	The terminal disclaimer filed on 11/24/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,461,910 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	Independent claim 1 is allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“	a spreading factor parameter related to type of multiple access transmission mode for an uplink transmission, wherein the receiving is on a transmission time interval basis, and wherein the type of multiple access mode is switched, on the basis, as a function of change to a channel quality parameter	”
	Therefore the above limitation(s) in combination with the remaining limitation(s) of claim 1 are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 1.

6.	Independent claim 8 is allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“	facilitating a transmission, to the user equipment on the transmission time interval basis, of an indication of a spreading factor parameter related to the type of multiple access mode for the uplink transmission, wherein the facilitating adjusts the type of multiple access mode for  based on a change to the channel quality parameter	”
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 8 are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 8.


“	sending, to the user equipment, an indication that comprises a spreading factor parameter related to the type of multiple access mode for the uplink transmission, wherein the type of multiple access mode is switched on the transmission time interval basis as a function of change to the channel quality parameter	”
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 18 are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 18.

Note: Examiner also found a prior art pertinent to applicant’s claimed invention:
Kwon (US PG Pub. No. 2018/0124684) – This case is directed to a method of allocating either NOMA or OMA resources (i.e. each of the resources associated with one of the plurality of multiple access transmission mode for the uplink) based on one or more several factors. For example, paragraphs [0030], [0031], [0043] suggests the eNB may allocate either NOMA or OMA resources based on factors such as application(s) running on the respective UEs or even quality of service desired or reported by the UE. The prior art does not clearly disclose switching between transmission modes on a “transmission time interval basis” based on said “spreading factor parameter” as claimed in the respective independent claims. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474

/PRINCE A MENSAH/Examiner, Art Unit 2474         
                                                                                                                                                                                              
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474